UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                          Plaintiff,
                                                     17 Civ. 5429 (KPF)
                   -v.-
                                                           ORDER
ABBY LEIGH, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      This Order responds to Plaintiff’s request dated December 8, 2019, which

the Court will docket under seal, and the Leigh Defendants’ response dated

December 9, 2019, which will also be filed under seal. The Court intended to

wait before responding to Plaintiff’s request, lest its promptness be

misconstrued as an acceptance of Plaintiff’s arguments of urgency and

prejudice. However, in light of the speed and content of Defendants’ response,

the Court now enters the fray.

      It is noteworthy to the Court that despite repeated remonstrations from

the Court — including a finding of perjury — Plaintiff continues to include

misleading, and at times false, statements in her submissions. The Court has

no need to detail all such statements in this Order, but it notes that Plaintiff

has repeatedly mischaracterized the conduct of the Leigh Defendants, the

procedural history of this case, and the content of the Court’s Orders in her

submissions to the Court. The Court writes to underscore that this alternate

narrative must cease, and that Plaintiff must take greater care to represent

fairly the statements of the Court and opposing counsel.
      Distilled to its essence, Plaintiff’s letter makes two requests. The first

asks the Court to renew its request for pro bono counsel for Plaintiff. (Dkt.

#260). On the current record, Plaintiff’s request is denied. The Court is

unaware of the specifics of Plaintiff’s settlement with Defendants Wasserman

and Honig, and does not by issuing this Order wish to know the details of that

settlement. However, the Court recalls statements from Plaintiff’s prior

counsel that suggested to the Court that Plaintiff was no longer in need of pro

bono counsel. (Dkt. #397). Indeed, Plaintiff’s scheduled interviews with

prospective counsel suggest that she no longer needs pro bono counsel.

Further, the Court surmises that pro bono counsel is unlikely to consent to

represent Plaintiff, given that the fact that Plaintiff is herself an attorney. For

these reasons, the request is denied.

      Plaintiff’s second request is for an extension until January 21, 2020, to

respond to the Leigh Defendant’s motion for fees and costs in accordance with

this Court’s imposition of sanctions against Plaintiff. (Dkt. #371, 407). Given

the medical issues described by Plaintiff and her continuing efforts to secure

counsel, this request is granted. Plaintiff must understand, however, that no

further extensions will be granted under any circumstances. What is more,

the Court does not accept Plaintiff’s arguments concerning the deposition of

Joseph Smith. To put it more pointedly, the Court categorically rejects

Plaintiff’s arguments that her need for an extension of time to respond to the

motion for fees and costs is the product of misconduct by the Leigh Defendants

or their counsel.

                                          2
      In sum, the Court denies Plaintiff’s first request for a renewed order

seeking pro bono counsel and grants her request for an extension of time to

reply to the pending motion for fees and costs. But future submissions to

the Court cannot be accompanied by the calumny that pervades Plaintiff’s

December 8, 2019 letter. In the future, the submissions of this tone will be

rejected by the Court.

SO ORDERED.

Dated:      December 10, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        3
